Case 2:18-cv-03837-PSG-SK Document 72-13 Filed 07/11/19 Page 1 of 8 Page ID #:1965




          EXHIBIT 11
Case 2:18-cv-03837-PSG-SK Document 72-13 Filed 07/11/19 Page 2 of 8 Page ID #:1966




                                                                 EXHIBIT 11 PAGE 101
Case 2:18-cv-03837-PSG-SK Document 72-13 Filed 07/11/19 Page 3 of 8 Page ID #:1967




                                                                 EXHIBIT 11 PAGE 102
Case 2:18-cv-03837-PSG-SK Document 72-13 Filed 07/11/19 Page 4 of 8 Page ID #:1968




                                                                 EXHIBIT 11 PAGE 103
Case 2:18-cv-03837-PSG-SK Document 72-13 Filed 07/11/19 Page 5 of 8 Page ID #:1969




                                                                 EXHIBIT 11 PAGE 104
Case 2:18-cv-03837-PSG-SK Document 72-13 Filed 07/11/19 Page 6 of 8 Page ID #:1970




                                                                 EXHIBIT 11 PAGE 105
Case 2:18-cv-03837-PSG-SK Document 72-13 Filed 07/11/19 Page 7 of 8 Page ID #:1971




                                                                 EXHIBIT 11 PAGE 106
Case 2:18-cv-03837-PSG-SK Document 72-13 Filed 07/11/19 Page 8 of 8 Page ID #:1972




                                                                 EXHIBIT 11 PAGE 107
